[Cite as State v. Gum, 2014-Ohio-401.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100156




                                         STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                         JEREMY J. GUM
                                                    DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED



                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CR-528313

        BEFORE: S. Gallagher, J., Jones, P.J., and Keough, J.

        RELEASED AND JOURNALIZED: February 6, 2014
ATTORNEY FOR APPELLANT

John F. Corrigan
19885 Detroit Road, #335
Rocky River, Ohio 44116

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Adam M. Chaloupka
Assistant Prosecuting Attorney
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

       {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1. Appellant Jeremy J. Gum appeals from the decision of the

trial court that denied his motion for resentencing. For the reasons stated herein, we

reverse and remand with instructions for the trial court to vacate the judgment imposed on

November 10, 2009, and journalized on November 13, 2009, and to reenter the judgment

of conviction against Gum, thereby reinstating the time within which Gum may timely file

a notice of appeal.

       {¶2} On November 10, 2009, Gum was sentenced in Cuyahoga C.P. No.

CR-528313 on eight counts, which included two one-year firearm specifications, to a total

aggregate prison term of eight years. The sentence was run consecutive to a one-year

sentence imposed on the same date in Cuyahoga C.P. No. CR-527195. He filed untimely

notices of appeal, and he was denied leave to file a delayed appeal.

       {¶3} On April 11, 2013, Gum filed a pro se motion for resentencing pursuant to

Crim.R. 32(B), in which he argued that the trial court failed to notify him of his appellate

rights. To his motion, he attached the sentencing transcript, which contains no mention

of an advisement of appellate rights. However, as indicated by the state, “the state

mistakenly argued that Gum failed to provide any evidence that he was not advised of his

appellate rights at sentencing when it responded to Gum’s motion * * *.” As a result of

this oversight, the trial court denied the motion. Gum timely appealed.
       {¶4} In his sole assignment of error, Gum argues that the trial court abused its

discretion in denying his motion for resentencing because the court failed to advise him of

his appellate rights, including his right to appeal his sentence and his right to counsel for

appeal.    A review of the sentencing transcript supports his argument, and the state

concedes the error. Gum also demonstrates that he suffered prejudice because he was

not made aware of his right to challenge his sentence, which he asserts contains an

allied-offenses error, and he was denied leave to file a delayed appeal.

       {¶5} Gum’s motion for resentencing, which was filed after being denied leave to

file a delayed appeal, effectively constituted a petition for postconviction relief. See

State v. Reynolds, 79 Ohio St.3d 158, 160, 679 N.E.2d 1131 (1997).1 The trial court

erred in denying this motion. See State v. Gover, 71 Ohio St.3d 577, 645 N.E.2d 1246

(1995). The appropriate avenue of relief is for the trial court to reenter the judgment of

conviction against Gum, thereby reinstating the time within which he may timely file a

notice of appeal pursuant to App.R. 4(A). See Gover at 581; State v. Lynch, 8th Dist.

Cuyahoga No. 88899, 2007-Ohio-4678, ¶ 12.2

       {¶6} Judgment reversed. Case remanded with instructions.


       1
          “[W]here a criminal defendant, subsequent to his or her direct appeal, files a motion
seeking vacation or correction of his or her sentence on the basis that his or her constitutional rights
have been violated, such a motion is a petition for postconviction relief as defined in R.C. 2953.21.”
Id.
       2
           We note that the appropriate relief is not for a complete resentencing hearing. Rather,
consistent with Gover, the trial court shall vacate the original judgment entry and reenter the judgment
of conviction in order to reinstate the time for a timely appeal.
       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR